ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on January 30, 1968 (207 So.2d 318) affirmed the summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed May 7, 1969 (222 So.2d 418) and mandate now lodged in this court, quashed this court’s judgment of affirmance;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on February 21, 1968 is withdrawn, the opinion and judgment of this court dated January 30, 1968 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the summary judgment of the circuit court appealed from is reversed and the cause is remanded for further proceedings in accordance with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court. (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).